NUMBER 13-21-00179-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


LARRY DEAN ESQUIVEL,                                                        Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 36th District Court
                         of Aransas County, Texas.


                                      ORDER

               Before Justices Longoria, Hinojosa, and Silva
                             Order Per Curiam

       This cause is before the Court on appellant's third motion for extension of time to

file the brief. Appellant’s brief was originally due to be filed on November 8, 2021, and

appellant was previously granted two extensions.
        The Court, having fully examined and considered appellant's third motion for

extension of time to file the brief and the extensions previously granted in this cause, is

of the opinion that, in the interest of justice, appellant's third motion for extension of time

to file the brief should be granted with order. The Court looks with disfavor upon the delay

caused by counsel's failure to have filed a brief in this matter and further motions for

extension of time will not be granted absent additional exigent circumstances.

       Appellant's third motion for extension of time to file the brief is hereby granted, and

the Honorable Sandra Eastwood, counsel for appellant, is hereby ordered to file the

appellate brief with this Court on or before May 9, 2022.

                                                                     PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Issued on this the
15th day of March, 2022.




                                              2